



Exhibit 10.9


NANOSTRING TECHNOLOGIES, INC.
2013 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the NanoString
Technologies, Inc. 2013 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Performance-Based Restricted Stock Unit Agreement (the
“Award Agreement”), which includes the Notice of Performance-Based Restricted
Stock Unit Grant (the “Notice of Grant”) and Terms and Conditions of
Performance-Based Restricted Stock Unit Grant, attached hereto as Exhibit A.
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT


Participant:
 
Address:
 
 
 

Participant has been granted the right to receive an Award of performance-based
Restricted Stock Units (“PSUs”), subject to the terms and conditions of the Plan
and this Award Agreement, as follows:
Grant Number    
 
Date of Grant        
 
Vesting Commencement Date
 
Number of PSUs Granted
See summary sheet at end

Subject to any acceleration provisions contained in the Plan or set forth below,
the PSUs will vest in accordance with the following schedule, subject to
Participant continuing to be a Service Provider through each such date:
Vesting Schedule
[The PSUs are eligible to vest only if certain performance goals, described in
detail in Exhibit B, are satisfied. Any PSUs that become eligible to vest will
be scheduled to vest in accordance with the time-based vesting requirements set
forth in Exhibit B. Vesting is subject to continued status as a Service Provider
through the applicable vesting date.]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the PSUs, the PSUs and Participant’s right to
acquire any Shares hereunder will immediately terminate.







--------------------------------------------------------------------------------




By Participant’s signature and the signature of the representative of NanoString
Technologies, Inc. (the “Company”) below, Participant and the Company agree that
this Award of PSUs is granted under and governed by the terms and conditions of
the Plan and this Award Agreement, including the Terms and Conditions of
Performance-Based Restricted Stock Unit Grant, attached hereto as Exhibit A, all
of which are made a part of this document. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered, and supersedes in
its entirety any previous oral or written statements regarding this Award
(including any employment agreement or offer letter to the contrary).
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement and fully understands all provisions of the Plan and Award
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement. Participant further agrees to notify
the Company upon any change in the residence address indicated in this Award
Agreement.




-2-

--------------------------------------------------------------------------------




EXHIBIT A
TERMS AND CONDITIONS OF PERFORMANCE-BASED
RESTRICTED STOCK UNIT GRANT
1.    Grant. The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of PSUs, subject to all of the
terms and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference. Subject to Section 19(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.
2.    Company’s Obligation to Pay. Each PSU represents the right to receive a
Share on the date it vests. Unless and until the PSUs will have vested in the
manner set forth in Sections 3 or 4, Participant will have no right to payment
of any such PSUs. Prior to actual payment of any vested PSUs, such PSUs will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any PSUs that vest in accordance with
Sections 3 or 4 will be paid to Participant (or in the event of Participant’s
death, to his or her estate) in whole Shares, subject to Participant satisfying
any applicable tax withholding obligations as set forth in Section 7. Subject to
the provisions of Section 4, such vested PSUs shall be paid in whole Shares as
soon as practicable after vesting, but in each such case within the period sixty
(60) days following the vesting date. In no event will Participant be permitted,
directly or indirectly, to specify the taxable year of the payment of any PSUs
payable under this Award Agreement.
3.    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the PSUs awarded by this Award Agreement will vest in accordance with the
vesting provisions set forth in the Notice of Grant and Exhibit B. PSUs
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested PSUs at any time, subject to the terms of the Plan. If so
accelerated, such PSUs will be considered as having vested as of the date
specified by the Administrator. The payment of Shares vesting pursuant to this
Section 4 shall in all cases be paid at a time or in a manner that is exempt
from, or complies with, Section 409A.
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the PSUs
is accelerated in connection with Participant’s termination as a Service
Provider (provided that such termination is a “separation from service” within
the meaning of Section 409A, as determined by the Company), other than due to
death, and if (x) Participant is a “specified employee” within the meaning of
Section 409A at the time of such termination as a Service Provider and (y) the
payment of such accelerated PSUs will result in the imposition of additional tax
under Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated PSUs will not be made until the date six (6) months


-3-

--------------------------------------------------------------------------------




and one (1) day following the date of Participant’s termination as a Service
Provider, unless the Participant dies following his or her termination as a
Service Provider, in which case, the PSUs will be paid in Shares to the
Participant’s estate as soon as practicable following his or her death. It is
the intent of this Award Agreement that it and all payments and benefits
hereunder be exempt from, or comply with, the requirements of Section 409A so
that none of the PSUs provided under this Award Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to be so exempt or so comply. Each
payment payable under this Award Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2). For purposes
of this Award Agreement, “Section 409A” means Section 409A of the Code, and any
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.
5.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement, the balance of
the PSUs that have not vested as of the time of Participant’s termination as a
Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.
6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
7.    Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment, social insurance, payroll and other taxes which the Company
determines must be withheld with respect to such Shares. Prior to vesting and/or
settlement of the PSUs, Participant will pay or make adequate arrangements
satisfactory to the Company and/or the Participant’s employer (the “Employer”)
to satisfy all withholding and payment obligations of the Company and/or the
Employer. In this regard, Participant authorizes the Company and/or the Employer
to withhold all applicable tax withholding obligations legally payable by
Participant from his or her wages or other cash compensation paid to Participant
by the Company and/or the Employer or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under applicable local law, the
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit or require Participant to satisfy such tax
withholding obligation, in whole or in part (without limitation) by (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
(c) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any tax withholding obligations


-4-

--------------------------------------------------------------------------------




by reducing the number of Shares otherwise deliverable to Participant. If
Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable PSUs
otherwise are scheduled to vest pursuant to Sections 3 or 4 or tax withholding
obligations related to PSUs otherwise are due, Participant will permanently
forfeit such PSUs and any right to receive Shares thereunder and the PSUs will
be returned to the Company at no cost to the Company.
8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE PERFORMANCE-BASED RESTRICTED STOCK UNITS PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF
PERFORMANCE-BASED RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
10.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at NanoString
Technologies, Inc., 530 Fairview North, Suite 2000, Seattle, WA 98109, or at
such other address as the Company may hereafter designate in writing.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


-5-

--------------------------------------------------------------------------------




12.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
13.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state, federal or foreign law or securities exchange and to obtain
any such consent or approval of any such governmental authority or securities
exchange.
14.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
15.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any PSUs have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award Agreement.
16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to PSUs awarded under the Plan or future PSUs or
Restricted Stock Units that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
17.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
18.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.


-6-

--------------------------------------------------------------------------------




19.    Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of PSUs.
20.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
PSUs under the Plan, and has received, read and understood a description of the
Plan. Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.
21.    Governing Law. This Award Agreement will be governed by the laws of
Washington without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of PSUs or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Washington, and agree that such litigation will be conducted in the
courts of King County, Washington, or the federal courts for the United States
for the District of Washington, and no other courts, where this Award of PSUs is
made and/or to be performed.




-7-

--------------------------------------------------------------------------------




EXHIBIT B
VESTING SCHEDULE


[Applicable Vesting Schedule Inserted Here]




-8-